DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/180508 filed on June 16, 2022.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


					Applicant
	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution to move the case forward in light of compact prosecution.


Response to Arguments
3.	Applicant arguments have been considered but are not persuasive. 


	On Pg. 14 of remarks in regards to 35 U.S.C. 102, relating to claim 1, Applicant states “First, Lomet fails to disclose the compute node/page servers configuration and architecture for distributed DBs, and thus the rejection has ignored the nuances involved in processing operations on such DBs. For example, compute nodes perform the reads and writes in typical distributed DB systems, and with the current claims, it is actually the page servers that perform various the operations via "push downs" from the compute nodes (for which Lomet is completely silent). In the rejections for each claim 1 feature, the compute node and page server aspects required by the claim are ignored, which is improper. The claims call for database host systems that specifically include compute node/page server configurations and architectures4, (see, e.g., FIGS. lA-1B and 5A-5B of the instant application, and associated descriptions in the as-filed Specification at paragraph [0039] et seq. and [0045]-[0046]; [0077]-[0078]; and [0081]- [0092]), and include specific actions/operations taken by each. Because Lomet lacks any contemplation of a compute node/page servers configuration and architecture, there is no context in Lomet on which a tenable rejection of the express claim features can be made”

	Examiner replies that Lomet does teach this limitation. Lomet discloses nodes and servers that produce the read and writes that are performed on the nodes.  Fig. 7 Lomet discloses a server with multiple clients. The server communicates with the clients and the clients contain replicated indices of the page storages.  Col. 7 Lines 10-25 Lomet discloses a server storing more data in excess of a page limit, creating a split page, updating the index at the server.  After the server index is updated the system sends coherent messages to the other clients to update their replicated versions of the index.  Sending updated indices to the clients is seen as “push downs” even though this concept is not claimed.


	On Pg. 14-15 of remarks in regards to 35 U.S.C. 102, relating to claim 1, Applicant states “Second, the "next page identifier" that is received by the page server from the control node in claim 1 is wholly absent in Lomet. Claim 1 recites "receiving, from a compute node of the computing system, a database read request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page in a page index of the database at a time the database read request is generated," but no such teaching is disclosed in the reference. The rejection relies on Lomet's disclosure of a side pointer that is generated in an index, based on a page split, to teach this 4 Applicant notes that the Federal Circuit's decision of In re Suitco Surface makes clear that the Examiner must take the "express language of the claims" in view of the Specification when examining claims. In re Suitco Surface, 603 F.3d 1255, 1260 (Fed. Cir. 2010). While the Examiner is allowed to give the "broadest reasonable construction" to the claims, the Examiner is not given "an unfettered license to interpret the claims to embrace anything remotely related to the claimed invention. Rather, claims should always be read in light of the specification[.]" Id. feature of claim 1, but this index in Lomet is not received by a page server from a compute node, or by a server generally from another server, with an operation request. Instead, Lomet simply references the index to guide its search for data. In contrast, claim 1 calls for the "next page identifier" being provided with the request because page servers are unaware of DB indices which are maintained at the compute nodes”

	Examiner replies that Lomet teaches this claimed concept. Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes.

	On pg. 12 of remarks in regards to 35 U.S.C. 102, relating to claim 1, Applicant states “Finally, claim 1 recites "identifying a second page identifier from the first page"-that is, the second page ID is inserted by write operation into the first page in place of the "next page identifier" when the first page splits. In this way, the page server, which does not know about the DB index, is enabled to perform a full read of the data when the first page is split. In Lomet, the "side pointers" are associated with nodes of the index, but are not included in data pages.  This is a fundamental distinction between the claim 1 feature and the disclosure of Lomet. If Lomet does not even contemplate writing an identifier into a data page in place of a previous identifier, Lomet cannot teach this feature.  For at least these reasons, Lomet fails to teach the features of claim 1 (and claim 8) at issue here.  In view of the foregoing, Lomet fails to teach, or even suggest, each and every feature of amended independent claim 1. Therefore, Applicant respectfully asserts that independent claim 1 is not anticipated by, and is patentable over, Lomet. Applicant also respectfully asserts that independent claim 8 is also not anticipated by, and is patentable over, Lomet for at least similar reasons as provided for claim 1. Applicant further respectfully asserts that claims 2-7, which depend from claim 1, and claims 9-14, which depend from claim 8, are also not anticipated by, and are patentable over, Lomet for at least the reasons provided for their respective independent base claims, and further in view of their own respective features.


	Examiner replies that Lomet teaches this claimed concept. Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page.  The created pointer that is stored on the page is seen as storing the index to the new page within the data pages.

	On Pg. 16 of remarks in regards to 35 U.S.C. 102, relating to claim 15, Applicant states “Claim 15 recites a compute node and a plurality of page servers, and the rejection based on Lomet fails to teach this feature, as noted above. For instance, there is no teaching, or suggestion, in Lomet of how to "determine a data page at a page server of a plurality of page servers at which to write the generated split data page or at which to write the off-row data, based on locating the data page that is stored by the page server and that includes the data which corresponds to the operation," as in claim 15. The side pointer for the index in Lomet, at best, allows the linking of pages into an order after a split has occurred and the new, split page has been stored. This is very different from the feature of claim 15 which enables data affinity with respect to storage locations with other data, and this determination of a storage location with affinity is made prior to writing the data to the determined location. For reference, the as- filed Specification states in paragraph [0103]: "The embodiments herein reduce these impacts and issues by providing page allocation for new data pages and for off-row data so that pages belonging to the same data object are collocated at a page server." Simply put, the rejection cites the Lomet reference, which only contemplates a monolithic server, to show the determination of a specific page server from a plurality of page servers at which to store data for affinity. The side pointer linking in Lomet is done after data is already stored, and therefore, Applicant respectfully asserts that such a basis for the rejection is untenable. For at least these reasons, Lomet fails to teach the features of claim 15 at issue here. In view of the foregoing, Lomet fails to teach, or even suggest, each and every feature of amended independent claim 15. Therefore, Applicant respectfully asserts that independent claim 15 is not anticipated by, and is patentable over, Lomet. Applicant further respectfully asserts that claims 16-20, which depend from claim 15, are also not anticipated by, and are patentable over, Lomet for at least the reasons provided for their independent base claim, and further in view of their own respective features.”

	Examiner replies that Lomet teaches this claimed concept.  The Applicant’s specification discloses the off-row as being data that is located on another page. Par. 102	Specification off-row data is seen as data that is maintained outside of rows of data such as on another data page.  This concept is very broad and therefore Lomet Col. 3 Lines 5-10 Lomet discloses the concept of as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes.

	On Pg. 16-17 of remarks in regards to 35 U.S.C. 102, relating to claim 15, Applicant states “Claim 15 recites a compute node and a plurality of page servers, and the rejection based on Lomet fails to teach this feature, as noted above. For instance, there is no teaching, or suggestion, in Lomet of how to "determine a data page at a page server of a plurality of page servers at which to write the generated split data page or at which to write the off-row data, based on locating the data page that is stored by the page server and that includes the data which corresponds to the operation," as in claim 15. The side pointer for the index in Lomet, at best, allows the linking of pages into an order after a split has occurred and the new, split page has been stored. This is very different from the feature of claim 15 which enables data affinity with respect to storage locations with other data, and this determination of a storage location with affinity is made prior to writing the data to the determined location. For reference, the as- filed Specification states in paragraph [0103]: "The embodiments herein reduce these impacts and issues by providing page allocation for new data pages and for off-row data so that pages belonging to the same data object are collocated at a page server." Simply put, the rejection cites the Lomet reference, which only contemplates a monolithic server, to show the determination of a specific page server from a plurality of page servers at which to store data for affinity. The side pointer linking in Lomet is done after data is already stored, and therefore, Applicant respectfully asserts that such a basis for the rejection is untenable.  For at least these reasons, Lomet fails to teach the features of claim 15 at issue here.  In view of the foregoing, Lomet fails to teach, or even suggest, each and every feature of amended independent claim 15. Therefore, Applicant respectfully asserts that independent claim 15 is not anticipated by, and is patentable over, Lomet. Applicant further respectfully asserts that claims 16-20, which depend from claim 15, are also not anticipated by, and are patentable over, Lomet for at least the reasons provided for their independent base claim, and further in view of their own respective features.”

	Examiner replies that Lomet does teach this claimed concept. Applicant argues that storage locations with other data is different from page splits that links data to another page. Lomet discloses an index on the main server that is used to locate and access data.  When a page split occurs the index is updated.  The updated index is then transmitted to the client nodes in order for each client node to maintain an updated version of the location of the data on the two pages. Col. 3 Lines 5-10 Lomet discloses the concept of as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page.  The created pointer that is stored on the page is seen as storing the index to the new page within the data pages.


	On Pg. 17-18 of remarks in regards to 35 U.S.C. 102, relating to claim 12, Applicant states “Dependent claim 12, which depends from claim 8, is also not anticipated by Lomet for at least the following additional reasons. For example, claim 12 recites to "... determine that a third page associated with the third page identifier is located at a different page server; and return the portion of the data and the other portion of the data to the compute node from the page server with a data-remaining notification for the request." The rejection of these claim 12 features relies on Lomet, citing col. 13, lines 20-25 (and only stating "Lomet discloses the pages being linked to a remote node"). Applicant respectfully assert that this rejection is untenable. 
This portion of Lomet discloses the shared use of index replicas for a database between different clients, and "[w]hen a search encounters an index term that references a shared index node in the index replica B at remote client 54 (i.e., the "yes" referenced therein. The local client 56 continues the search branch from step 134), the local client 56 constructs and sends a message 74 to remote client 54 for shared use of index replica B (step 136 in FIG. 11)." This is very different from determining that a next data page is on a different page server and then returning data from the current page along with a "data-remaining notification." Applicant respectfully asserts that this feature is not found anywhere in the disclosure of Lomet”


	Examiner replies that Lomet does teach this claimed concept. In addition to the cited sections Lomet teaches Col. 13 Lines 20-25 Lomet discloses the pages being linked to a remote node.  The pages can be located on remote nodes.  The indices remain access to the remote node pages that are split.  The ability to access a split node page using a pointer is seen as accessing the storage location of other data.



On Pg. 18 of remarks in regards to 35 U.S.C. 102, relating to claim 18, Applicant states “Dependent claim 16, which depends from claim 15, is also not anticipated by Lomet for at least the following additional reasons. For example, claim 16 recites to "...receive, at the page server and subsequent to the off-row data being stored at the page server, a pushed-down query processing operation associated with the data and with the off-row data; and perform, at the page server, the pushed-down query processing operation based on both the data and the off-row data being stored at the page server." The rejection relies on Lomet to teach these features citing col. 4, lines 41-60. Applicant respectfully assert that this rejection is untenable. This portion of Lomet discloses page splits and updates to an index with local pointers for the new page generated by the split. Lomet, however, is completely silent regarding the generation of "off-row data" and any type of "pushed-down query processing operation," as in claim 16. Attention is respectfully directed to the as-filed Specification at paragraphs [0102]- [0103] for reference to this distinction and to the claim terms, which must be [properly] construed in view of the Specification. For at least this additional reason, Lomet fails to teach the features of claim 16.”


	Examiner replies that Lomet teaches this claimed concept.  The Applicant’s specification discloses the off-row as being data that is located on another page. Par. 102	Specification off-row data is seen as data that is maintained outside of rows of data such as on another data page.  This concept is very broad and therefore Lomet Col. 3 Lines 5-10 Lomet discloses the concept of as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, a new page is added and a pointer is created to reference the new page. 


	



Claim Rejections - 35 U.S.C. §101

3.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 8 and 15, specifically claim 1, 8 and 15 recites "reading a portion of the data from the first page; identifying a second page identifier from the first page; determining that a page split in the first page has occurred at the page server subsequent to receiving the request, the page split generating a second page at the page server as a new page in the database that includes another portion of the data, based at least on a comparison between the second page identifier and the next page identifier; and subsequent to the determining, extending fulfillment of the request beyond reading the first page by reading, from the second page, the other portion of the data”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 1, 8 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 2 and 9, specifically claim 2 and 9 recites "identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; and further extending the fulfillment of the request by reading additional data from an additional page that is associated with the third page identifier”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2 and 9 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 2 and 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 3 and 10, specifically claim 3 and 10 recites " identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; and concluding the fulfillment of the request based at least on a determination that the third page identifier matches the next page identifier”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 3 and 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claims, 4 and 11, specifically claim 4 and 11 recites "wherein concluding the fulfillment comprises: returning the portion of the data and the other portion of the data to the compute node from the page server”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 4 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 5 and 12, specifically claim 5 and 12 recites "identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; determining that a third page associated with the third page identifier is located at a different page server; and returning the portion of the data and the other portion of the data to the compute node from the page server with a data-remaining notification for the request”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 5 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 6 and 13, specifically claim 6 and 13 recites "wherein at least one of the reading the portion of the data from the first page or the reading the other portion of the data from the second page includes reading newly-written data that caused the page split; or wherein logically adjacent comprises at least one of sequentially forward or sequentially backward”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 6 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claims, 7 and 14, specifically claim 7 and 14 recites "performing a query processing operation, indicated by the compute node, at the page server based on the portion of the data and the other portion of the data”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 7 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claim, 16, specifically claim 16 recites " wherein the program instructions are further configured to cause the processing system that executes the program instructions to: receive, at the page server and subsequent to the off-row data being stored at the page server, a pushed-down query processing operation associated with the data and with the off-row data; and perform, at the page server, the pushed-down query processing operation based on both the data and the off-row data being stored at the page server”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claim, 17, specifically claim 17 recites " wherein the program instructions are further configured to cause the processing system that executes the program instructions, to store the off-row data at the page server, to perform at least one of: allocate a new page space at the page server, and store the generated split data page in the new page space; allocate a new page in an allocation cache of the page server, and store the off-row data in the new page, wherein the off-row data comprises persistent version store data; or store the off-row data in the page or in another page of the page server, wherein the off-row data comprises unsorted data or a large object type of data”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claim, 18, specifically claim 18 recites "wherein the program instructions are further configured to cause the processing system that executes the program instructions to: reserve an allocation of storage space at the page server as off-row data storage”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


 With respect to dependent claim, 19, specifically claim 19 recites "wherein the program instructions are further configured to cause the processing system that executes the program instructions to: determine the off-row data as being valid for inclusion in the off-row data storage prior to the off-row data being stored at the page server in the off-row storage”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



 With respect to dependent claim, 20, specifically claim 20 recites "wherein the program instructions are further configured to cause the processing system that executes the program instructions to: determine, subsequent to the page stored by the page server being determined, that the page server lacks space to store the off-row data; identify another page server that includes space to store the off-row data; and store the off-row data at the other page server to avoid failing the operation”. These limitations could be reasonably and practically performed by the human mind, for instance based on storing information, splitting the storage location, and locating the additional storage location and continuing storage and reading at the additional storage location together. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing a first page of a database, the first page including data”, “receiving, from a compute node of the computing system, a request that is associated with the data of the first page, and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page at the time the request is generated”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
   The claims, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomet U.S. Patent No. 5,806,065 (herein as ‘Lomet’).

As to claim 1 Lomet teaches a method performed by a page server in a computing system, the method comprising: 
storing a first page of a database, the first page including data, receiving, from a compute node of the computing system, a database read request that is associated with the data of the first page (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, a new page is added and a pointer is created to reference the new page); 
and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page in a page index of the database at a time the database read request is generated (Col. 4 Lines 55-60 Lomet discloses a side pointer to bridge the data page P12 with the adjacent Page 2); 
reading a portion of the data from the first page and identifying a second page identifier from the first page the second page identifier being absent from the page index at the time the database read request is generated (Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes. Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page);
determining, by a page split engine of the page server and during a read operation for the database read request, that a page split in the first page has occurred at the page server subsequent to receiving the database read request and based at least on a comparison between the second page identifier and the next page identifier, the page split being responsive to a database write operation from the compute node and (Col. 3 Lines 5-10 Lomet discloses the data is stored on one page, as more data is added the data is split over two pages. A separator defining the page split is created and is stored in the index as the parents of the two page nodes);
generating a second page at the page server as a new page in the database that includes another portion of the data (Col. 4 Lines 55-60 Lomet discloses creating a side pointer to bridge the data page P12 with the adjacent Page 2);
writing the second page identifier in the first page to replace the next page identifier and to enable extension of fulfilment for the database read request (Col. 4 Lines 50-60 Lomet discloses a side pointed is included within Page1 to reference the new P12);
and subsequent to the determining, extending fulfillment of the database read request beyond reading the first page by reading, from the second page, the other portion of the data (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12).

As to claim 2 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches further comprising: identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; and further extending the fulfillment of the  database read request by reading additional data from an additional page that is associated with the third page identifier  (Col. 4 Lines 55-60 Lomet discloses creating a side pointer to bridge the data page P12 with the adjacent Page 2).


As to claim 3 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches further comprising: identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; and concluding the fulfillment of the database read request based at least on a determination that the third page identifier matches the next page identifier (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12).

As to claim 4 Lomet teaches each and every limitation of claim 3.
In addition Lomet teaches wherein concluding the fulfillment comprises: returning the portion of the data and the other portion of the data to the compute node from the page server (Col. 8 Lines 20-25 Lomet discloses the search results are returned to the client device to update the database).


As to claim 5 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches further comprising: identifying, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; determining that a third page associated with the third page identifier is located at a different page server; and returning the portion of the data and the other portion of the data to the compute node from the page server with a data-remaining notification for the database read request (Col. 13 Lines 20-25 Lomet discloses the pages being linked to a remote node).

As to claim 6 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches wherein at least one of the reading the portion of the data from the first page or the reading the other portion of the data from the second page includes reading newly-written data that caused the page split; or wherein logically adjacent comprises at least one of sequentially forward or sequentially backward (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, spliting the page and adding a new page and a pointer is created to reference the new page);

As to claim 7 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches further comprising: performing a query processing operation, indicated by the compute node, at the page server based on the portion of the data and the other portion of the data (Col. 13 Lines 14-20 Lomet discloses processing local search request to traverse local pages).


As to claim 8 Lomet teaches a system that comprises: 
a memory that stores program instructions (Col. 10 Lines 34-43 Lomet discloses a memory within a computing);
and a processing system configured to execute the program instructions, (Col. 10 lines 40-42 Lomet disclose a  computing unit); the program instructions causing the processing system to: 
store a first page of a database, the first page including data; 
receive, from a compute node of the computing system, a database read request that is associated with the data of the first page (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, a new page is added and a pointer is created to reference the new page);  
and a next page identifier of a logically adjacent page of the database that is logically adjacent with respect to the first page in a page index of the database at a time the database read request is generated (Col. 4 Lines 55-60 Lomet discloses a side pointer to bridge the data page P12 with the adjacent Page 2);  
read a portion of the data from the first page; identify a second page identifier from the first page the second page identifier being absent from the page index at the time the database read request is generated (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page);
determine by a page split engine of the page server and during a read operation for the database read request that a page split in the first page has occurred at the page server subsequent to receiving the database read request and based at least on a comparison between the second page identifier and the next page identifier, the page split being responsive to a database write operation from the compute node 
generating a second page as a new page in the database that includes another portion of the data,  (Col. 4 Lines 55-60 Lomet discloses creating a side pointer to bridge the data page P12 with the adjacent Page 2); 
writing the second page identifier in the first page to replace the next page identifier and to enable extension of fulfillment for the database read request;
and subsequent to the determining: extend fulfillment of the database read request beyond reading the first page by reading, from the second page, the other portion of the data based on the second page being stored at the page server; or return the portion of the data to the compute node from the page server with a data-remaining notification for the database read request based on a determination that the second page is located at a different page server (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12).

As to claim 9 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein the second page is stored at the page server, and wherein the program instructions cause the processing system to: identify, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; and further extend the fulfillment of the database read request by reading additional data from an additional page that is associated with the third page identifier (Col. 4 Lines 55-60 Lomet discloses creating a side pointer to bridge the data page P12 with the adjacent Page 2).

As to claim 10 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein the second page is stored at the page server, and wherein the program instructions cause the processing system to: identify, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; and conclude the fulfillment of the database read request based at least on a determination that the third page identifier matches the next page identifier (Col. 5 Lines 2-6 Lomet discloses after performing the split of the first page and second page, the system then performs a search of the new Page 12).


As to claim 11 Lomet teaches each and every limitation of claim 10.
In addition Lomet teaches wherein the program instructions, for concluding the fulfillment, cause the processing system to: return the portion of the data and the other portion of the data to the compute node from the page server (Col. 8 Lines 20-25 Lomet discloses the search results are returned to the client device to update the database).


As to claim 12 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein the program instructions cause the processing system to: identify, from the second page, a third page identifier of a logically adjacent page of the database with respect to the second page; determine that a third page associated with the third page identifier is located at a different page server; and return the portion of the data and the other portion of the data to the compute node from the page server with a data-remaining notification for the database read request (Col. 13 Lines 20-25 Lomet discloses the pages being linked to a remote node).


As to claim 13 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein at least one of the reading the portion of the data from the first page or the reading the other portion of the data from the second page includes reading newly-written data that caused the page split; or wherein logically adjacent comprises at least one of sequentially forward or sequentially backward (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page).


As to claim 14 Lomet teaches each and every limitation of claim 8.
In addition Lomet teaches wherein the second page is stored at the page server, and wherein the program instructions cause the processing system to: perform a query processing operation, indicated by the compute node, at the page server based on the portion of the data and the other portion of the data (Col. 13 Lines 14-20 Lomet discloses processing local search request to traverse local pages).

As to claim 15 Lomet teaches a computer-readable storage medium having program instructions recorded thereon that are configured to cause a processing system that executes the program instructions to: 
receive data at a compute node of the processing system (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, a new page is added and a pointer is created to reference the new page);  
perform an operation by the compute node on the data, the operation writing additional data into the data at an existing data page that includes the data; determine, based on the operation, that at least one of a split data page associated with the data has been generated for the additional data or off-row data has been generated, the off-row data being associated with the data and maintained outside of rows of the data (Col. 4 Lines 55-60 Lomet discloses a side pointer to bridge the data page P12 with the adjacent Page 2. Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page);  
determine a data page at a page server of a plurality of page servers at which to write the generated split data page or at which to write the off-row data, based on locating the data page that is stored by the page server and that includes the data which corresponds to the operation; and write to the page server at least one of the generated split data page or the off-row data based on the data being stored by the page server (Col. 4 Lines 55-60 Lomet discloses creating a side pointer to bridge the data page P12 with the adjacent Page 2).

As to claim 16 Lomet teaches each and every limitation of claim 15.
In addition Lomet teaches wherein the program instructions are further configured to cause the processing system that executes the program instructions to: receive, at the page server and subsequent to the off-row data being stored at the page server, a pushed-down query processing operation associated with the data and with the off-row data (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, a new page is added and a pointer is created to reference the new page);   
and perform, at the page server, the pushed-down query processing operation based on both the data and the off-row data being stored at the page server (Col. 4 Lines 55-60 Lomet discloses a side pointer to bridge the data page P12 with the adjacent Page 2. Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page).

As to claim 17 Lomet teaches each and every limitation of claim 15.
 In addition Lomet teaches wherein the program instructions are further configured to cause the processing system that executes the program instructions, to store the off-row data at the page server, to perform at least one of: allocate a new page space at the page server, and store the generated split data page in the new page space; allocate a new page in an allocation cache of the page server, and store the off-row data in the new page, wherein the off-row data comprises persistent version store data; or store the off-row data in the page or in another page of the page server, wherein the off-row data comprises unsorted data or a large object type of data (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page).

As to claim 18 Lomet teaches each and every limitation of claim 17.
 In addition Lomet teaches wherein the program instructions are further configured to cause the processing system that executes the program instructions to: reserve an allocation of storage space at the page server as off-row data storage (Col. 16 Lines 15-20 Lomet discloses allocating the new data page).

As to claim 19 Lomet teaches each and every limitation of claim 1.
In addition Lomet teaches wherein the program instructions are further configured to cause the processing system that executes the program instructions to: determine the off-row data as being valid for inclusion in the off-row data storage prior to the off-row data being stored at the page server in the off-row storage (Col. 16 Lines 15-20 Lomet discloses allocating the new data page and table space to store the data).

As to claim 20 Lomet teaches each and every limitation of claim 15.
 	In addition Lomet teaches wherein the program instructions are further configured to cause the processing system that executes the program instructions to: determine, subsequent to the page stored by the page server being determined, that the page server lacks space to store the off-row data; identify another page server that includes space to store the off-row data; and store the off-row data at the other page server to avoid failing the operation (Col. 4 Lines 41-50 Lomet discloses receiving a request to store data and the page becomes full, splitting the page and adding a new page and a pointer is created to reference the new page).



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimm U.S. Patent Application Publication No. 2016/0004679 (herein as ‘Grimm’).  Grimm discloses in an aspect, a computerized method for generating processed files of deposition testimony transcript designations may include accessing a file containing designations of contents of a textual transcript, quarantining errors in the designations, and generating a processed file containing processed designations of contents of the textual transcript having quarantined errors removed therefrom. In another aspect, a computerized method of generating designations for a deposition testimony transcript may include accessing designation information regarding designations made with respect to text of the deposition testimony transcript, accessing rules for generating designations based on the designation information, and generating the designations based on the rules. In a further aspect, a computerized method of updating designations for a deposition testimony transcript may include accessing an edited video clip list, accessing the designations for the deposition testimony transcript, comparing the edited video clip list to the designations, and updating the designations based on determined differences.

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  September 09, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159